 

Exhibit 10.8

 

COLLATERAL ASSIGNMENT OF MERGER AGREEMENT DOCUMENTS

 

THIS COLLATERAL ASSIGNMENT OF MERGER AGREEMENT DOCUMENTS (as amended, restated,
supplemented or otherwise modified from time to time, this “Assignment”) is
entered into as of March 19, 2020 by and among FACEBANK GROUP, INC., a Florida
Corporation (“FaceBank”), FUBOTV ACQUISITION CORP., a Delaware corporation
(“Merger Sub” and together with FaceBank, collectively, the “Assignor”), and FB
LOAN SERIES I, LLC, a Delaware limited liability company (the “Purchaser”).

 

Preliminary Statement:

 

A. Assignor and FuboTV, Inc., a Delaware corporation (“FuboTV”) are parties to
an Agreement and Plan of Merger and Reorganization dated as of March 19, 2020
(as amended, restated, supplemented or otherwise modified from time to time, the
“Merger Agreement”; the Merger Agreement, together with any agreements,
documents or instruments delivered in connection therewith, the “Merger
Agreement Documents”).

 

B. Pursuant to the terms of the Merger Agreement Documents, FuboTV has made
certain representations, warranties, covenants and agreements (collectively, the
“Merger Agreement Document Undertakings”) with and/or to Assignor.

 

C. Pursuant to the Note Purchase Agreement dated as of March 19, 2020 (as the
same may be amended, restated, supplemented and/or modified from time to time,
the “Purchase Agreement”) among Assignor, the other Loan Parties from time to
time party thereto, the Holders from time to time party thereto and the
Purchaser, the Holders have severally agreed to make extensions of credit to the
Assignor upon the terms and subject to the conditions set forth therein.

 

D. As collateral security for any and all of the Obligations (as defined in the
Purchase Agreement), Assignor has granted or will grant to the Purchaser, a Lien
on substantially all of the property and other assets of Assignor, whether now
owned or hereafter acquired.

 

E. One of the conditions precedent to the extensions of credit to the Assignor
under the Purchase Agreement is the execution and delivery by Assignor of this
Assignment.

 

NOW, THEREFORE, in consideration of the premises, and to induce Purchaser to
enter into the Purchase Agreement and to induce the Holders to make their
extensions of credit to the Assignor and the other Loan Parties, Assignor agrees
as follows:

 

1. Defined Terms. Capitalized terms used herein without definition (including in
the preamble and preliminary statements above) are used herein as defined in the
Purchase Agreement.

 

2. Assignment. Assignor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations, hereby pledges and hypothecates to Purchaser for
the benefit of itself and the other Holders, and grants to Purchaser for the
benefit of itself and the other Holders, a Lien on and security interest in all
of its right, title and interest in, to and under the Merger Agreement
Documents, including, but not limited to, its right, title and interest with
respect to the Merger Agreement Document Undertakings. This Assignment shall not
expand the scope of the Merger Agreement Document Undertakings.

 

 

 

 

3. Authorization of Purchaser. Assignor hereby irrevocably authorizes and
empowers Purchaser or its agent, in Purchaser’s sole discretion, at any time
that an Event of Default has occurred and is continuing under the Purchase
Agreement, to (i) assert on behalf of Assignor, in Assignor’s or its own name,
any claims Assignor may have from time to time against any Seller with respect
to the Merger Agreement Documents, including, but not limited to, claims
relating to Merger Agreement Document Undertakings, (ii) receive and collect any
and all damages, awards and other monies resulting therefrom, (iii) apply any of
the amounts described in clause (ii) preceding to the payment of the Obligations
in accordance with the Purchase Agreement and (iv) on behalf of Assignor, in
Assignor’s or its own name, (A) assert any rights of Assignor under the Merger
Agreement Documents and (B) give any consent under, grant any waiver with
respect to, or otherwise modify any Merger Agreement Document, or to revoke any
such consent, waiver or modification previously given. Assignor hereby appoints
Purchaser (and all officers, employees or agents designated by Purchaser), as
its true and lawful attorney (and agent-in-fact) for the purpose of enabling
Purchaser or its agent from and after the occurrence and during the continuance
of an Event of Default, to assert and collect such claims and to apply such
monies in the manner set forth herein, which appointment, being coupled with an
interest, is irrevocable. Regardless of the existence of an Event of Default,
Assignor hereby irrevocably assigns to Purchaser the immediate right to receive
directly from FuboTV any and all payments, proceeds, monies, damages and awards
arising from the Merger Agreement Document Undertakings and to effectuate any
documents or assignment or transfer necessary to register the Merger Agreement
Documents in the Purchaser’s name; provided that Purchaser shall not enforce
such assignment against FuboTV unless an Event of Default has occurred and is
continuing.

 

4. Covenants of Assignor. Assignor shall (i) keep Purchaser informed of all
potential material claims with respect to the Merger Agreement Documents and
Merger Agreement Document Undertakings and (ii) not, without the prior written
consent of Purchaser, which consent shall not be unreasonably withheld or
delayed: (A) waive any of its material rights or remedies under the Merger
Agreement Documents, (B) amend or modify any Merger Agreement Document or (C)
settle, compromise or offset any material amounts payable by FuboTV to Assignor
thereunder, in each case as required by the Security Agreement.

 

5. Continued Effectiveness. This Assignment shall be binding upon Assignor and
its successors and assigns and shall inure to the benefit of each Secured Party
and their successors and assigns.

 

6. Applicable Law. This Assignment and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the laws of the State of New York.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

2

 

 

IN WITNESS WHEREOF, this Assignment has been duly executed as of the date first
written above.

 



  FACEBANK GROUP, INC.         By: /s/ John C. Textor   Name: John C. Textor  
Title: Chief Executive Officer         FUBOTV ACQUISITION CORP.       By: /s/
John C. Textor   Name: John C. Textor   Title: President

  

Signature page to Collateral Assignment of Acquisition Documents

 

 

 

 

ACKNOWLEDGMENT OF PURCHASER

 

Purchaser hereby acknowledges the foregoing Assignment and agrees to be bound by
its terms.

 



  FB LOAN SERIES I, LLC, as Purchaser         By: /s/ Greg Preis   Name: Greg
Preis   Title: Authorized Signatory

 

Signature page to Collateral Assignment of Acquisition Documents

 

 

 